1                                                                       The Honorable Richard A. Jones
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
8
                                          AT SEATTLE
9
10
11                                                                NO. CR18-131RAJ
      UNITED STATES OF AMERICA,
12
                               Plaintiff,                         ORDER GRANTING LEAVE
13                                                                TO FILE OVERLENGTH BRIEF
                         v.
14
      CHARLES ROLAND CHEATHAM,
15
                               Defendant.
16
17
             The Court, having reviewed Defendant Charles Cheatham’s Motion for Leave to
18
     File Overlength Brief, and finding good cause, enters the following order:
19
             IT IS HEREBY ORDERED that the Motion (Dkt. #1042) is GRANTED. The
20
     Court GRANTS permission for Defendant Charles Cheatham to file an overlength reply
21
     brief in support of his Motion for Reconsideration.
22
             DATED this 13th day of August, 2019.
23
24
25
                                                                 A
                                                                 The Honorable Richard A. Jones
26                                                               United States District Judge
27
28



     Order Granting Leave to File Overlength Brief
     United States v. Charles Roland Cheatham, CR18-131RAJ - 1
